     Case: 4:19-cv-00153-GHD-JMV Doc #: 65 Filed: 09/01/21 1 of 1 PageID #: 917




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

FILLISA HUEY, individually and
on behalf all others similarly situated                                            PLAINTIFF

V.                                                                 NO.: 4:19-cv-153-GHD-JMV

ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY                                                                DEFENDANT

                                            ORDER

       The parties jointly filed a Motion for a Revised Schedule [63]. For good cause shown, the

court finds that the motion is well taken and should be granted.

       Accordingly, all unexpired deadlines (except as set out in the court’s order on the motion

for continuance at Docket No. 64) are stayed until November 8, 2021, unless directed otherwise

by the undersigned.

       SO ORDERED, this, the 1st day of September, 2021.

                                             /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE
